Per Curiam.

The statute gives an appeal from every judgment of the Common Pleas to this Court. But it is contended that in this case there was no judgment, and so nothing to found an appeal upon. But if the court below did not see fit to render judgment according to the verdict, they ought to have entered another judgment, viz., That the plaintiff take nothing by his writ. We have, however, no doubt that the arresting of the judgment in this case, although a regular judgment was not entered, is such an act of the court, from which an appeal lies. If it were otherwise, the Court of Common Pleas would possess a power to oust this Court of its appellate jurisdiction at their pleasure. The appeal is sustained, and the action will stand for trial in course. (a)

 Tappan vs. Bruen, 5 Mass. Rep. 193. — Wood vs. Ross, 11 Mass. Rep. 271. Lamphear vs. Lamprey, 4 Mass. Rep. 107. —Farnsworth vs. Garrard, 1 Camp. 38. Duncan vs. Blundell, 3 Stark. 6.—Montriou vs. Jeffries, 1 R. & M. 317. — Sinclair vs. Bowles, 9 B. & Cr. 92. — Denew vs. Duverell, 3 Camp. 451